STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

 

KIMBERLY NOONAN NO. 2022 CW 0954
VERSUS

WAITR, INC., LANDCADIA

HOLDINGS, INC., WAITR

HOLDINGS, INC. AND NATHAN SEPTEMBER 15, 2022
MEYERS

In Re: Waitr, Inc. and James River Insurance Company,

applying for supervisory writs, 22nd Judicial District
Court, Parish of St. Tammany, No. 2019-10940.

 

BEFORE :

Co.,
(La.

WRIT
Inc.
1981)

THERIOT, CHUTZ, AND HESTER, JJ.

DENIED. The criteria set forth in Herlitz Construction
v. Hotel Investors of New Iberia, Inc., 396 So.2d 878
(per curiam) are not met.

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

A\.Sul)

 

DEPUTY CLERK OF COURT

FOR THE COURT